Name: Commission Regulation (EC) No 1176/2003 of 1 July 2003 amending Regulation (EC) No 1019/2002 on marketing standards for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 Important legal notice|32003R1176Commission Regulation (EC) No 1176/2003 of 1 July 2003 amending Regulation (EC) No 1019/2002 on marketing standards for olive oil Official Journal L 164 , 02/07/2003 P. 0012 - 0013Commission Regulation (EC) No 1176/2003of 1 July 2003amending Regulation (EC) No 1019/2002 on marketing standards for olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 35a thereof,Whereas:(1) Article 12(2) of Commission Regulation (EC) No 1019/2002(3), as amended by Regulation (EC) No 1964/2002(4), stipulates that except for Articles 2, 3, 5 and 6, which are to apply from 1 November 2003, the Regulation is to apply from 1 November 2002, except in the case of products that were legally manufactured and labelled in the European Community or legally imported into the European Community and released for free circulation before 1 November 2003, which may be marketed until all stocks are used up.(2) According to Article 5(c) of Regulation (EC) No 1019/2002, only the positive attributes listed in Annex XII to Commission Regulation (EEC) No 2568/91 of 11 July 1991 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis(5), as last amended by Regulation (EC) No 796/2002(6), may be used. However, owing to the very small number of organoleptic attributes set out in the said Annex, operators are encountering difficulties in describing the organoleptic characteristics on the labels of their oil.(3) As there is no objective method at present of verifying certain organoleptic characteristics that greatly enhance virgin olive oils as regards flavour, aroma and colour, such attributes cannot appear on the labels. Moreover, the positive organoleptic attributes listed in Annex XII to Regulation (EEC) No 2568/91 cannot cover the full range of olive varieties or tastes of virgin olive oils.(4) In view of the fact that research into new organoleptic evaluation methods aimed at widening the range of positive attributes of virgin olive oils is still under way, and in order to give the bodies in charge of developing new more comprehensive methods sufficient time to establish such methods, the date on which Article 5(c) of Regulation (EC) No 1019/2002 is to apply should be postponed by one year.(5) Regulation (EC) No 1019/2002 should be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Article 12(2) of Regulation (EC) No 1019/2002 is replaced by the following:"2. It shall apply from 1 November 2002.Articles 2 and 3, Article 5(a), (b) and (d) and Article 6 shall apply from 1 November 2003.Article 5(c) shall apply from 1 November 2004.Article 11 shall apply from 1 July 2002.However, products which have been legally manufactured and labelled in the Community or legally imported into the Community and put into free circulation before 1 November 2003 may be marketed until all stocks are used up."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 155, 14.6.2002, p. 27.(4) OJ L 300, 5.11.2002, p. 3.(5) OJ L 248, 5.9.1991, p. 1.(6) OJ L 128, 15.5.2002, p. 8.